DETAILED ACTION

The amendment filed on December 1, 2020 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, line 2, it seems that “is” is missing before “operatively” (i.e., given the occurrence of “wherein” in line 1); similarly, in line 6, it seems that “is” is missing before “operatively” (i.e., given the occurrence of “wherein” in line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, lines 9-10, the recitation “the first trimming line being set obliquely to two adjacent edges of the bound material” renders the claim vague and indefinite since the invention is being positively defined in terms of the workpiece which is not part of 
In claim 16, line 4, the recitation “the edge” lacks positive antecedent basis, and is vague and indefinite as to which one of the edges set forth in claim 15 (line 9) is being referred; in lines 4-5, the recitation “the second trimming line being set parallel to the edge of the bound material” renders the claim vague and indefinite since the invention is being positively defined in terms of the workpiece which is not part of the claimed invention, and since there are no sensors or other structure to determine where such edges may be located, and further is vague and indefinite since it is not clear how the second trimming line can be set both parallel to a longitudinal direction of the trimming blade and parallel to the edge of the bound material when the orientation of the edge of the bound material does not correspond to the longitudinal direction of the trimming blade.
In claim 17, line 2, the recitation “the trimming line” lacks positive antecedent basis, and is vague and indefinite as to whether it refers to the first trimming line in claim 15 or to another such trimming line; in lines 2-3, the recitation similar to line 2, in line 8, the recitation “the trimming line” is vague and indefinite as to whether it refers to the first trimming line in claim 15 or to another such trimming line; in line 5, the recitation “the rotation center of the bound material being positioned on a rotation center of the table” renders the claim vague and indefinite since it is positively setting forth an action that is proper for a method claim (i.e., an active method step) but is not proper for an apparatus claim, and because the invention is being positively defined in terms of the 
In claim 18, lines 1-2, the recitation “a first input receiving ...” renders the claim vague and indefinite since it is positively setting forth an action that is proper for a method claim (i.e., an active method step) but is not proper for an apparatus claim, and it is suggested to insert --for-- before “receiving” (reference claim 19, line 2); in line 2, the recitation “both ends” is vague and indefinite as to what it refers (e.g., both ends of what?) and as to whether it refers to “both ends” in claim 17 or to another occurrence of such both ends.
In claim 19, line 4, the recitation “both ends” is vague and indefinite as to whether it refers to “both ends” in claim 17 or to another occurrence of such both ends.
In claim 20, lines 7-8, the recitation “the rotation center of the bound material being positioned on a rotation center of the table” renders the claim vague and indefinite since it is positively setting forth an action that is proper for a method claim (i.e., an active method step) but is not proper for an apparatus claim, and because the invention is being positively defined in terms of the workpiece which is not part of the claimed invention, and since there are no sensors or other structure to determine where the center of the bound material may be located.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“pressing unit” in claim 15, line 3;
“rotation mechanism” in claim 15, line 6;
“rotation control unit” in claim 15, line 7;
“moving mechanism” in claim 15, line 11;
“movement control unit” in claim 15, line 13;

“rotational control unit” in claim 16, line 2;
“movement control mechanism” in claim 16, line 6;

“distance calculation unit” in claim 17, line 2;
“rotation angle calculation unit” in claim 17, line 7;
“rotation control unit” in claim 17, line 10;
“movement control unit” in claim 17, line 12;

“first input unit” in claim 18, line 1;


“coordinate determining unit” in claim 19, line 4;

“third input unit” in claim 20, line 2;
“fourth input unit” in claim 20, line 5; and
“movement control unit” in claim 20, line 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over European Publication 2 857 160 (hereafter “EP ‘160”) in view of Kojima et al., U. S. Pub. No. 2009/0285656.
EP ‘160 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a table (e.g., 10) on which the bound material is to be placed;
a pressing unit (e.g., 15) for fixing the bound material on the table;
a trimming mechanism (e.g., 4) having a trimming blade (e.g., 20) and moving the trimming blade between a trimming position and a non-trimming position so as to trim the bound material;
a rotation mechanism (e.g., 12, 14) for rotating the table;
a rotation control unit (e.g., part of 7) operatively connected to the rotation mechanism so as to rotate the table in such a way that a first trimming line is positioned parallel to a longitudinal direction of the trimming blade, the first trimming line being set obliquely to two adjacent edges of the bound material;
a moving mechanism (e.g., 56) for adjusting the distance between the table and the trimming mechanism in a direction perpendicular to the longitudinal direction of the trimming blade; and

[claim 16] wherein
the rotation control unit operatively connected to the rotation mechanism so as to rotate the table in such a way that a second trimming line is positioned parallel to a longitudinal direction of the trimming blade, the second trimming line being set parallel to the edge of the bound material, and
the movement control unit operatively connected to the moving mechanism so as to adjust the distance between the table and the trimming mechanism in such a way that the second trimming line and the trimming position are aligned with each other;
[claim 17] wherein the trimmer further includes:
a distance calculation unit (e.g., as understood, part of 7, which receives input from positioning means including plates 30, 31, and 32; see paragraph 0034, lines 1-3) that calculates the distance between the trimming line and a rotation center of the bound material based on coordinates of both ends where the first trimming line intersects with the two adjacent edges and coordinates of the rotation center of the bound material, the rotation center of the bound material being positioned on a rotation center of the table, and
a rotation angle calculation unit (e.g., part of 7, which receives input from table rotation structure including 12, 14; see paragraph 0034, lines 1-3) that 
the rotation control unit rotates the table by the rotation angle, the rotation angle being calculated by the rotation angle calculation unit, and
the movement control unit causes the moving mechanism to adjust the distance between the rotation center of the bound material and the trimming position so that it matches the distance calculated by the distance calculation unit;
[claim 20] wherein the trimmer further includes:
a third input unit (e.g., part of 7, which receives input from table rotation structure including 12, 14; see paragraph 0034, lines 1-3) for receiving an input of a rotation angle of the table in such a manner that the first trimming line is parallel to the longitudinal direction of the trimming blade, and
a fourth input unit (e.g., as understood, part of 7, which receives input from positioning means including plates 30, 31, and 32; see paragraph 0034, lines 1-3) for receiving an input of a distance between a rotation center of the bound material and the first trimming line, wherein the rotation control unit rotates the table by the rotation angle, the rotation angle being inputted to the third input unit, the rotation center of the bound material being positioned on a rotation center of the table, and

Thus, EP ‘160 lacks the specific angle of cuts as follows:
[from claim 15] the first trimming line being set obliquely to two adjacent edges of the bound material; and
[from claim 17] where the first trimming line intersects with the two adjacent edges.
However.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over European Publication 2 857 160 (hereafter “EP ‘160”) in view of in view of Kojima et al., U. S. Pub. No. 2009/0285656 as applied to claims 15 and 17 above, and further in view of Marsh, pn 6,193,458 (hereafter “Marsh ‘458), Marsh U. S. Pub. No. 2002/0061238 (hereafter “Marsh ‘238”), Marsh, U. S. Pub. No. 2002/0064436 (hereafter “Marsh ‘436), Marsh 2011/0110747 (hereafter “Marsh 747”).
The modified EP ‘160 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention including one or more inputs (e.g., 70; see paragraph 0034, lines 10-13), but lacks the specific functions associated the inputs as well as a coordinate determining unit as follows:
[claim 18 (from 17)] further including a first input unit receiving an input of the coordinates of both ends where the first trimming line intersects with the two adjacent edges;
[claim 19 (from 17)] further including
a second input unit for receiving an input of lengths of a pair of adjacent sides of a corner portion to be trimmed by the first trimming line, and
a coordinate determining unit that determines the coordinates of both ends where the first trimming line intersects with the two adjacent edges, based on the lengths inputted to the second input unit.
However, it is respectfully submitted that inputs to receive data, either from an input device or from other components in a machine along with coordinate determining .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
March 26, 2021